Name: 2008/779/EC,Euratom: Council Decision of 6Ã October 2008 appointing a new member of the Commission of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-10-08

 8.10.2008 EN Official Journal of the European Union L 267/31 COUNCIL DECISION of 6 October 2008 appointing a new member of the Commission of the European Communities (2008/779/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 215 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 128 thereof, Whereas: In a letter dated 3 October 2008, Mr Peter MANDELSON resigned from his post as a member of the Commission. He should be replaced for the remainder of his term of office, HAS ADOPTED THIS DECISION: Article 1 Baroness Catherine Margaret ASHTON OF UPHOLLAND is hereby appointed a member of the Commission for the period from 6 October 2008 to 31 October 2009. Article 2 This Decision shall take effect on 6 October 2008. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 6 October 2008. For the Council The President C. LAGARDE